Appeal dismissed unless records and briefs are filed and served on or before August 1,1960. Upon the papers before the court it appears that the attorney who appeared for appellant at the trial and served the notice of appeal no longer appears for him and the burden is on the appellant to proceed if he desires to prosecute the appeal. If an application is to be made to prosecute the appeal as a poor person, such application may be made any day of the present term or on the 29th day of June, 1960.